DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument
Applicant Arguments/Remarks filed on 07 July, 2021 (pages 9-10) regarding rejection of claims 1-9 under 35 USC § 103 have been fully considered and are deemed persuasive.

Response to Amendment
Claim(s) 1 is amended.
Claim(s) 10 is canceled.
Claim(s) 11 is added.
Claim(s) 1-9 and 11 are pended.

REASONS FOR ALLOWANCE
Claim(s) 1-9 and 11 are allowed.
The following is an Examiner’s statement of reason for allowance:
Iwami et al. (US 2016/0173939 A1) teaches an information processing device receiving a stream for outputting image information from another information processing device by using wireless communication, the information processing device including a wireless communication unit and a control unit. The wireless communication unit 
Ishii et al. (US 2003/0236074 A1) teaches a receiver of a mobile station or a base station in radio communications used to form by a correlation unit for generating a delay profile for specifying paths by taking correlations by using replica signals for a received pilot signal, and a path selection unit for comparing a power level of each path in the delay profile with a threshold determined according to an index value regarding a communication state, selecting paths for which a comparison result satisfies a prescribed condition as valid paths, and outputting a selected delay profile formed by the valid paths as a channel estimation value. 
Iwami, Ishii and other prior arts do not singularly or in combination disclose the limitations “…a central processing unit (CPU) adapted to control which data, the data received by the first reception communication interface or the data received by the second reception communication interface, is used by the HMD based on the amount of time from generation of the data by the video or partial video generation section to when the data is rendered available for use by the HMD…” in independent claim(s) 1 and similarly in independent claim(s) 7,8 and 9. These limitations in combination with the remaining claim limitations provide a novel approach to the selection of data received from either a first or second communication interface for use at a Head mounted Display 
Further, applicant’s arguments on pages 9-10 have been considered and have been found to be persuasive to overcome the prior art rejection of record.
Dependent claims 2-6, and 11 are allowed based on their dependencies on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.F.D/ Examiner, Art Unit 2451                                                                                                                                                                                             

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451